Title: From Thomas Jefferson to William Carmichael, 18 October 1785
From: Jefferson, Thomas
To: Carmichael, William



Dear Sir
Paris Oct. 18. 1785.

Your favour of the 29. Sep. came safely to hand: the constant expectation of the departure of the persons whom I formerly gave  you reason to expect has prevented my writing as it has done yours. They will probably leave this in a week, but their route will be circuitous and attended with delays. Between the middle and last of November they may be with you. By them you will receive a cypher by which you may communicate with Mr. Adams and my self. I should have sent it by Baron Dreyer the Danish minister, but I then expected our own conveyance would have been quicker. Having mentioned this gentleman, give me leave to recommend him to your acquaintance. He is plain, sensible and open: he speaks English well, and had he been to remain here I should have cultivated his acquaintance much. Be so good as to present me very respectfully to him. This being to go by post I shall only add the few articles of general American news by the last packet. Doctr. Franklin arrived in good health at Philadelphia the 15th. ult., and was received amidst the acclamations of an immense crowd. No late event has produced greater demonstrations of joy. It is doubted whether Congress will adjourn this summer; but they are so thin they do not undertake important business. Our Western posts in statu quo.
I have the honour to be, with great esteem, dear Sir, your friend and servant,

Th: Jefferson

